Exhibit 10.53
Amendment No. 1
to
Glenn F. Tilton Secular Trust Agreement No. 3

            THIS AMENDMENT NO. 1 is made as of this 17th day of February, 2003
to the Glenn F. Tilton Trust Agreement No. 3 dated September 5, 2002 (the
"Trust") by and among UAL Corporation (the "Company"), Glenn F. Tilton (the
"Executive") and The Northern Trust Company, as trustee (the "Trustee").

            WHEREAS, Section 9(a) of the Trust authorizes its amendment by a
written instrument executed by the Company, the Executive and the Trustee; and

            WHEREAS, the parties hereto wish to amend the Trust to reflect the
terms of the Amendment to Executive's Employment Agreement, dated February 17,
2003, a copy of which is attached.

            NOW, THEREFORE, the Company, Executive and Trustee agree as follows:

            1. The first sentence of Section 2(c) of the Trust is amended and
restated to read as follows: "If, as provided in the amended Employment
Agreement, Executive's employment is terminated either by Executive other than
for Good Reason or by the Company for Cause and the effective date of such
termination is on or before September 2, 2005, then Executive will forfeit 100%
of his interest in the Trust Fund."             IN WITNESS WHEREOF, the parties
have executed this Amendment No. 1 as of the date first above written.
 
 

Attest:

/s/  Mary Jo C. Georgen
Name:   Mary Jo C. Georgen
Title:    Assistant Corporate Secretary

UAL CORPORATION

By:  /s/  Francesca M. Maher
Name:  Francesca M. Maher
Title:  Sr. Vice President, General Counsel & Corporate Secretary

Attest:

/s/  Helen M. Stirk
Name:  Helen M. Stirk
Title:     Sr. Vice President and Assistant
              Secretary 

THE NORTHERN TRUST COMPANY, as Trustee

By:  /s/  James R. Jacobson
Name:  James R. Jacobson
Title:  Second Vice President

GLENN F. TILTON

/s/  Glenn F. Tilton